11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Jill Kano,                                   * From the 310th District Court
                                               of Harris County,
                                               Trial Court No. 2018-01211.

Vs. No. 11-20-00179-CV                       * October 30, 2020

Aaron Haskell Hoffman,                       * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has considered Jill Kano’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against the party incurring same.